Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered August 20, 2012, which, to the extent appealed as limited by the briefs, denied defendant’s motion for leave to amend his answer, and granted plaintiffs cross motion for summary judgment on liability, unanimously affirmed, without costs.
The motion court properly enforced the lease guaranty despite the failure to join as plaintiffs the additional entities named in the lease because complete relief can be granted, they will be protected by res judicata, and defendant will not be prejudiced by being subject to duplicative actions. No excuse, much less a reasonable one, was provided for the extended delay in moving to amend one year after the filing of the answer and after the note of issue had been filed (see Oil Heat Inst. of Long Is. Ins. Trust v RMTS Assoc., 4 AD3d 290, 293 [1st Dept 2004]). Thus, we need not reach the issue of whether the proposed amendment, seeking to bar the collection of rent arrears pursuant to Multiple Dwelling Law § 302 on the ground that commercial premises had been used residentially, has merit. Concur — Tom, J.P., Friedman, Freedman and Feinman, JJ.